DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0234336 (Beckman et al.) in view of U.S. Patent Application Publication No. 2008/0033392 (Gaserod et al.).
claim 1, Beckman et al. teaches a composite scaffold (abstract; [0060]; [0091]) comprising: a porous matrix having a multitude of interconnected pores collectively defining void space opening to an exterior surface of the matrix (“foam or sponge”, [0060]; [0090]; [0117]); and a structure (Figure 6B, marker, 12) supporting the porous matrix ([0057]; [0089]-[0094]); the composite scaffold having a measureable dry weight value representing a weight of the composite scaffold in a substantially dry state and a measurable dry volume value representing a volume of the composite scaffold in a substantially dry state, wherein an increase of the weight value of the composite scaffold from fluid absorption changes the dry volume value of the composite scaffold ([0090]-[0091]; length and diameter of pellet increases upon hydration, [0092]; [0117]; expansion upon hydration controlled as needed via various material treatments according to particular use of device, [0134]-[0135]; [0140]-[0142]). Beckman et al. teaches the dehydrated form of the composite scaffold is approximately 1 to 3 mm in diameter and approximately 5 to 10 mm in length, while its hydrated form is approximately 3 to 5 mm in diameter and approximately 10 to 15 mm in length ([0092]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scaffold of Beckman et al. such that the change in the dry volume value is between approximately 0% to 10%, more particularly between 4% and 6%, in light of the teaching of Beckman et al., because Beckman et al. teaches the composite scaffold may be configured for expansion within such a range to meet any of a variety of cavity sizes based on the individual patient’s needs ([0051]; [0071]; [0092]; [0125]; [0135]; [0140]-[0141]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Additionally, "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05(I).
Beckman et al. does not quantify the increase of the weight value of the composite scaffold from fluid absorption, and does not specify the pore size of the scaffold as microporous.
However, Gaserod et al. teaches a composite scaffold (abstract; [0002]; [0008]; [0016]; [0101]), comprising: a microporous matrix having a multitude of interconnected pores collectively defining void space opening to an exterior surface of the microporous matrix ([0019]); the composite scaffold having a measureable dry weight value representing a weight of the composite scaffold in a substantially dry state and a measurable dry volume value representing a volume of the composite scaffold in a substantially dry state, wherein an increase of between approximately 200% and 600% of the weight value of the composite scaffold from fluid absorption changes the dry dimensions of the composite scaffold (foam is swellable and absorbs up to 30 times its weight of a liquid, [0020]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite scaffold of Beckman et al. such that the weight from fluid absorption increases by 200% to 600%, or more particularly by approximately 300% to 600%, as taught by Gaserod et al., because Gaserod et al. teaches providing a scaffold that absorbs 3 to 6 times its dry weight in fluid upon implantation produces a suitable scaffold that is suitable for “wound prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Additionally, "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05(I). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pore size of the matrix of Beckman et al. such that it is microporous as taught by Gaserod et al., because Gaserod et al. teaches providing a matrix having pores with a size from 5 to 1000 microns is suitable to increase the void size within the scaffold for liquid absorption and cell in-growth ([0019]; [0092]; [0095]). 
Regarding claims 2 and 3, Beckman in view of Gaserod et al. teaches all the limitations of claim 1. The modified composite scaffold of Beckman et al. and Gaserod et al. teaches an increase of between approximately 300% and 600% of the dry weight value of the composite scaffold from fluid absorption changes the dry volume value of the composite scaffold between approximately 4% and 6% (Beckman et al.: dehydrated form of the composite scaffold is approximately 1 to 3 mm in diameter and approximately 5 to 10 mm in length, while its hydrated form is approximately 3 to 5 mm in diameter and approximately 10 to 15 mm in length [0092]; Gaserod et al.: foam is swellable and absorbs up to 30 times its weight of a liquid, [0020]; see discussion for claim 1).
claims 4 and 5, Beckman in view of Gaserod et al. teaches all the limitations of claim 1. The modified composite scaffold of Beckman et al. and Gaserod et al. teaches an increase of between approximately 300% and 600% of the dry weight value of the composite scaffold from fluid absorption changes a dry length value of the composite scaffold (Gaserod et al.: foam is swellable and absorbs up to 30 times its weight of a liquid, [0020]; Beckman et al.: [0092]; see discussion for claim 1). Beckman et al. teaches the dehydrated form of the composite scaffold is approximately 5 to 10 mm in length, while its hydrated form is approximately 10 to 15 mm in length ([0092]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scaffold of Beckman et al. and Gaserod et al. such that the change in the dry length value is between approximately 0% to 3%, more particularly between 0% and 2%, in light of the teaching of Beckman et al., because Beckman et al. teaches the composite scaffold may be configured for length expansion within such a range to meet any of a variety of cavity sizes based on the individual patient’s needs ([0051]; [0071]; [0092]; [0125]; [0135]; [0140]-[0141]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Additionally, "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05(I).
Regarding claim 6, Beckman et al. teaches a composite scaffold (abstract; [0060]; [0091]) comprising: a porous matrix having a multitude of interconnected pores Figure 6B, marker, 12) supporting the porous matrix ([0057]; [0089]-[0094]); the composite scaffold having a measureable dry weight value representing a weight of the composite scaffold in a substantially dry state and a measurable dry length value representing a dimensional parameter of the composite scaffold in a substantially dry state, wherein an increase of the weight value of the composite scaffold from fluid absorption changes the dry length value of the composite scaffold ([0090]-[0091]; length of pellet increases upon hydration, [0092]; [0117]; expansion upon hydration controlled as needed via various material treatments according to particular use of device, [0134]-[0135]; [0140]-[0142]). Beckman et al. teaches the dehydrated form of the composite scaffold is approximately 5 to 10 mm in length, while its hydrated form is approximately 10 to 15 mm in length ([0092]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scaffold of Beckman et al. such that the change in the dry length value is less than between approximately 0% to 3%, more particularly less than approximately 1%, in light of the teaching of Beckman et al., because Beckman et al. teaches the composite scaffold may be configured for expansion within such a range to meet any of a variety of cavity sizes based on the individual patient’s needs ([0051]; [0071]; [0092]; [0125]; [0135]; [0140]-[0141]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Additionally, "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05(I).
Beckman et al. does not quantify the increase of the weight value of the composite scaffold from fluid absorption, and does not specify the pore size of the scaffold as microporous.
However, Gaserod et al. teaches a composite scaffold (abstract; [0002]; [0008]; [0016]; [0101]), comprising: a microporous matrix having a multitude of interconnected pores collectively defining void space opening to an exterior surface of the microporous matrix ([0019]); the composite scaffold having a measureable dry weight value representing a weight of the composite scaffold in a substantially dry state and a measurable dry length value representing a dimensional parameter of the composite scaffold in a substantially dry state, wherein an increase of between approximately 200% and 600% of the weight value of the composite scaffold from fluid absorption changes the dry dimensions of the composite scaffold (foam is swellable and absorbs up to 30 times its weight of a liquid, [0020]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite scaffold of Beckman et al. such that the weight from fluid absorption increases by 200% to 600%, or more particularly by approximately 300% to 600% or by approximately 500% to 600%, as taught by Gaserod et al., because Gaserod et al. teaches providing a scaffold that absorbs 3 to 6 times its dry weight in fluid upon implantation produces a suitable scaffold that is suitable for “wound management” and encouraging tissue ingrowth upon implantation, [0092]; [0095]; [0020]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Additionally, "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05(I). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pore size of the matrix of Beckman et al. such that it is microporous as taught by Gaserod et al., because Gaserod et al. teaches providing a matrix having pores with a size from 5 to 1000 microns is suitable to increase the void size within the scaffold for liquid absorption and cell in-growth ([0019]; [0092]; [0095]). 
Regarding claims 7 and 8, Beckman in view of Gaserod et al. teaches all the limitations of claim 6. The modified composite scaffold of Beckman et al. and Gaserod et al. teaches an increase of between approximately 300% and 600% or between approximately 500% and 600% of the dry weight value of the composite scaffold from fluid absorption changes a dry length value of the composite scaffold less than approximately 1% (Beckman et al.: dehydrated form of the composite scaffold is approximately 5 to 10 mm in length, while its hydrated form is approximately 10 to 15 mm in length [0092]; Gaserod et al.: foam is swellable and absorbs up to 30 times its weight of a liquid, [0020]; see discussion for claim 6).
Regarding claims 9 and 10, Beckman et al. in view of Gaserod et al. teaches all the limitations of claim 6. The modified composite scaffold of Beckman et al. and Gaserod et al. teaches an increase of between approximately 300% and 600% of the dry weight value of the composite scaffold from fluid absorption changes a dry volume prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Additionally, "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05(I).
Regarding claim 11, Beckman et al. teaches a composite scaffold (abstract; [0060]; [0091]) comprising: a porous matrix having a multitude of interconnected pores collectively defining void space opening to an exterior surface of the matrix (“foam or sponge”, [0060]; [0090]; [0117]); and a structure (Figure 6B, marker, 12) supporting the porous matrix ([0057]; [0089]-[0094]); the composite scaffold having a measureable dry prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Additionally, "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05(I).

However, Gaserod et al. teaches a composite scaffold (abstract; [0002]; [0008]; [0016]; [0101]), comprising: a microporous matrix having a multitude of interconnected pores collectively defining void space opening to an exterior surface of the microporous matrix ([0019]); the composite scaffold having a measureable dry weight value representing a weight of the composite scaffold in a substantially dry state and a measurable cross sectional profile value representing a dimensional parameter of the composite scaffold in a substantially dry state, wherein an increase of between approximately 300% and 600% of the weight value of the composite scaffold from fluid absorption changes the dry dimensions of the composite scaffold (foam is swellable and absorbs up to 30 times its weight of a liquid, [0020]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite scaffold of Beckman et al. such that the weight from fluid absorption increases by 300% to 600%, or more particularly by approximately 500% to 600%, as taught by Gaserod et al., because Gaserod et al. teaches providing a scaffold that absorbs 3 to 6 times its dry weight in fluid upon implantation produces a suitable scaffold that is suitable for “wound management” and encouraging tissue ingrowth upon implantation, [0092]; [0095]; [0020]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Additionally, "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05(I). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pore size of the matrix of Beckman et al. such that it is microporous as taught by Gaserod et al., because Gaserod et al. teaches providing a matrix having pores with a size from 5 to 1000 microns is suitable to increase the void size within the scaffold for liquid absorption and cell in-growth ([0019]; [0092]; [0095]). 
Regarding claims 12-15, Beckman in view of Gaserod et al. teaches all the limitations of claim 11. The modified composite scaffold of Beckman et al. and Gaserod et al. teaches an increase of between approximately 300% and 600% or between approximately 500% and 600% of the dry weight value of the composite scaffold from fluid absorption changes the cross sectional profile value of the composite scaffold less than approximately 1% (Beckman et al.: dehydrated form of the composite scaffold approximately 1 to 3 mm in diameter, while its hydrated form is approximately 3 to 5 mm in diameter [0092]; Gaserod et al.: foam is swellable and absorbs up to 30 times its weight of a liquid, [0020]; see discussion for claim 11).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE R DORNA whose telephone number is (571)270-7483.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARRIE R DORNA/Primary Examiner, Art Unit 3791